Exhibit 10.1

 

MODIFICATION AGREEMENT

 

This Modification Agreement (this “Agreement”) is made as of January 8, 2003
between RevCare, Inc., a Nevada corporation (the “Company”), and Russ Mohrmann
(“Executive”).

 

RECITALS

 

A.                                   Executive and/or Executive’s affiliates
made certain loans to the Company and/or its affiliates, which loans were
evidenced by the promissory notes listed in Exhibit A attached hereto
(collectively, the “Original Notes”).

 

B.                                     The Company also owes the following
portions to Executive as the remaining amount of “permitted distributions” owed
under that certain Purchase Agreement dated May 30, 2000 between the Company and
the parties named therein and that certain Asset Purchase Agreement dated
May 30, 2000 between the Company, Hospital Employee Labor Pool, a California
corporation, and the parties named therein (collectively, the “Purchase
Agreements”):  (i)  $72,578.43 with respect to Hospital Employee Labor Pool and
(ii) $46,754 with respect to Insource Medical Solutions, LLC.

 

C.                                     The Original Notes were secured by a
Security Agreement dated August 14, 2000 (the “Original Security Agreement”).

 

D.                                    Executive and Orange County Professional
Services, Inc., a California corporation and wholly-owned subsidiary of the
Company, entered into that certain Employment Agreement dated August 14, 2000 (
the “Original Employment Agreement”).

 

E.                                      The Company is negotiating certain
credit accommodations with Bridge Bank NA, in respect of which such bank is
requiring Executive and Executive’s affiliates subordinate their rights under
the Original Notes and the Original Security Agreement pursuant to the terms and
conditions of a Subordination Agreement substantially in the form attached
hereto as Exhibit B (the “Subordination Agreement”).

 

F.                                      The Company also desires to extend the
due date under the Original Notes and Executive has agreed to such extension
upon the terms and conditions set forth below.

 

G.                                     The Company and Executive have entered
into this Agreement to set forth the terms and conditions upon which they have
agreed to amend and restate the Original Notes, the Original Security Agreement
and the Original Employment Agreement.

 

NOW THEREFORE, the Company and Executive agree as follows:

 

1.                                       Payments to Executive.  On or before
the Closing Date (as defined below), the Company will pay or cause to be paid to
the client trust account for Andrew A. Talley, Esq. (“Escrow Holder”), as escrow
holder for the benefit of Executive, the aggregate sum of $300,000 (the “Cash
Payment”) in immediately available funds.  The Escrow Holder shall deliver the
Cash Payment to Executive upon confirmation from the Company in writing of its

 

1

--------------------------------------------------------------------------------


 

receipt of all of the documents and instruments described in Section 2 below. 
The “Closing Date” shall be the earlier of (i) the consummation of the closing
of the sale of the Company’s office building located at 5400 Orange Avenue,
Cypress, CA, (ii) the consummation of the closing of the credit facility
described in that letter agreement between the Company and Bridge Bank, NA dated
December 12, 2002 and (iii) March 31, 2003.

 

(a)                                  The parties acknowledge and agree that
$275,000 of the Cash Payment shall be applied as follows:  (i) $119,332.43 shall
be applied against the then outstanding amount of permitted distributions owed
to Executive under the Purchase Agreements and (ii) $155,667.57 shall be applied
against the then outstanding principal owing under the Original Notes, as such
Original Notes are amended pursuant to the amended and restated promissory notes
described in Section 2(a) below.  The balance of any permitted distributions
still owed to Executive by the Company following the Closing Date shall be paid
in full on the earlier of January 5, 2004 or the occurrence of an event of
default under Section 4 of the promissory notes referenced in Section 2(a)
below.

 

(b)                                 The parties further acknowledge and agree
that the $25,000 balance of the Cash Payment shall be paid to Executive to cover
Executive’s expenses incurred in renegotiating the terms of the Original Notes,
Original Security Agreement and Original Employment Agreement, negotiating the
terms of the Subordination Agreement and consummating the transactions
contemplated herein and in the documents referenced herein.  Executive shall
provide invoices or receipts to the Company for such expenses, which the Company
shall absorb as costs.  Any portion of the $25,000 for which Executive fails to
provide the Company with such invoices or receipts shall be reported by the
Company on IRS Form 1099.

 

2.                                       Delivery of Documents by Executive.

 

(a)                                  Concurrently upon the execution of this
Agreement, Executive shall cause to be delivered to the Company the following
documents and instruments:

 

(i)                                     an Amended and Restated Secured
Convertible Promissory Note in the form attached hereto as Exhibit C, duly
executed and delivered by Executive and Suzette Mohrmann.  The original
principal balance of such note shall be $1,373,981.03.

 

(ii)                                  an Amended and Restated Secured
Convertible Promissory Note in the form attached hereto as Exhibit C, duly
executed and delivered by RBA Rem-Care, Inc.  The original principal balance of
such note shall be $412,435.40.

 

(iii)                               an Amended and Restated Secured Convertible
Promissory Note in the form attached hereto as Exhibit C, duly executed and
delivered by Insource Medical Solutions, LLC.  The original principal balance of
such note shall be $198,442.10.

 

(iv)                              an Amended and Restated Secured Convertible
Promissory Note in the form attached hereto as Exhibit C, duly executed and
delivered by Hospital Employee Labor Pool.  The original principal balance of
such note shall be $583,653.23.

 

(v)                                 an Amended and Restated Security Agreement
in the form attached hereto as Exhibit D, duly executed and delivered by the
parties named as “Secured Parties” therein.

 

2

--------------------------------------------------------------------------------


 

(vi)                              an Amended and Restated Employment Agreement
in the form attached hereto as Exhibit E, duly executed and delivered by
Executive.

 

(b)                                 Subordination Agreement.  Upon receipt of
the Cash Payment by the Escrow Holder, but prior to the release of any portion
of the Escrow Payment by the Escrow Holder to Executive, Executive shall cause
to be delivered to the Company a Subordination Agreement in favor of Bridge Bank
NA substantially in the form attached hereto as Exhibit B, duly executed and
delivered by Executive and the “Secured Parties” named in the Amended and
Restated Security Agreement attached hereto as Exhibit D.

 

3.                                       Delivery of Documents by the Company.

 

(a)                                  Concurrently upon the execution of this
Agreement, the Company shall deliver to Executive the following documents and
instruments:

 

(i)                                     an Amended and Restated Secured
Convertible Promissory Note in favor of Executive and Suzette Mohrmann in the
form attached hereto as Exhibit C, duly executed and delivered by the Company. 
The original principal balance of such note shall be $1,373,981.03.

 

(ii)                                  an Amended and Restated Secured
Convertible Promissory Note in favor of RBA Rem-Care, Inc. in the form attached
hereto as Exhibit C, duly executed and delivered by the Company.  The original
principal balance of such note shall be $412,435.40.

 

(iii)                               an Amended and Restated Secured Convertible
Promissory Note in favor of Insource Medical Solutions, LLC in the form attached
hereto as Exhibit C, duly executed and delivered by the Company.  The original
principal balance of such note shall be $198,442.10.


 

(iv)                              an Amended and Restated Secured Convertible
Promissory Note in favor of Hospital Employee Labor Pool in the form attached
hereto as Exhibit C, duly executed and delivered by the Company.  The original
principal balance of such note shall be $583,653.23.

 

(v)                                 an Amended and Restated Security Agreement
in the form attached hereto as Exhibit D, duly executed and delivered by the
Company.

 

(vi)                              an Amended and Restated Employment Agreement
in the form attached hereto as Exhibit E, duly executed and delivered by the
Company.

 

(vii)                           an Option Agreement in the form attached hereto
as Exhibit F, duly executed and delivered by the Company, granting Executive an
option to purchase up to 50,000 shares of the Common Stock of the Company at an
exercise price of $0.25 per share.

 

4.                                       Notices.  Any notice provided for in
this Agreement shall be in writing and shall be either personally delivered,
sent by reputable overnight courier service or mailed by first class mail,
return receipt requested, to the recipient at the address below indicated:

 

3

--------------------------------------------------------------------------------


 

Notices to Executive:

 

Russ Mohrmann
9432 Walker Ranch Circle
Villa Park, CA 92816-2820

 

With a copy to:

 

Andrew A. Talley, Esq.
Attorney at Law
500 N. State College Blvd., Suite 1030
Orange, CA 92868

 

Notices to the Company:

 

RevCare, Inc.
5400 Orange Avenue, Suite 200
Cypress, CA 90630
attn: Chief Financial Officer

 

With a copy to:

 

George L. McCabe, Jr.
Managing Partner
FBR Financial Services Partners LP
1001 19th Street North, 10th Floor
Arlington, VA 22209

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 

5.                                       Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or any action in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

6.                                       Complete Agreement.  This Agreement
embodies the complete agreement and understanding among the parties and
supersedes and preempts any prior understandings, agreements or representations
by or among the parties, written or oral, which may have related to the subject
matter hereof in any way, including, without limitation, any prior
understandings, agreements or representations between Executive, on the one
hand, and the Company and its subsidiaries, on the other hand.

 

4

--------------------------------------------------------------------------------


 

7.                                       No Strict Construction.  The language
used in this Agreement shall be deemed to be the language chosen by the parties
hereto to express their mutual intent, and no rule of strict construction shall
be applied against any party.

 

8.                                       Counterparts.  This Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

 

9.                                       Successors and Assigns.  This Agreement
is intended to bind and inure to the benefit of and be enforceable by Executive,
the Company and their respective heirs, successors and assigns

 

10.                                 Choice of Law.  All issues and questions
concerning the construction, validity, enforcement and interpretation of this
Agreement and the exhibits and schedules hereto shall be governed by, and
construed in accordance with, the laws of the State of California, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of California or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
California.

 

11.                                 Amendment and Waiver.  The provisions of
this Agreement may be amended or waived only with the prior written consent of
the Company and Executive, and no course of conduct or course of dealing or
failure or delay by any party hereto in enforcing or exercising any of the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

REVCARE, INC.

 

 

 

 

 

By:

/s/ Fred McGee

 

Name:

Fred McGee

 

Title:

CFO

 

 

 

 

 

/s/ Russell E. Mohrmann

 

RUSS MOHRMANN

 

5

--------------------------------------------------------------------------------